Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claim Objections
Claims 1-12 are objected to because of the following informalities:  
a.	Claim 7, lines 1-2, after “the” and before “composition”, insert “polymer”.
b.	Claim 9, lines 6-7, after “the” and before “composition”, insert “polymer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-8, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takano and Sumino (JP 2016/033209 A, published 10 Mar. 2016, hereinafter Takano) in view of Cao et al. (CN 105694447 A, published 22 Jun. 2016, hereinafter Cao).
Regarding claims 1, 4-8, 11, 16, and 18, Takano teaches a polyamide resin composition for molding with 50-200 parts by weight of glass fibers, comprising 45-80 wt.% silicon oxide, 0.1-20 wt.% aluminum oxide, and 10-35 wt.% boron oxide, based on 100 parts of a polyamide resin (Abstract and claim 2).  Takano teaches his polyamide resin composition further comprises 1-40 parts by weight of an impact modifier (claim 4) and polyphenylene ether, in which with the ratio of polyamide to polyphenylene ether is 5:1 (paragraph 0015).  Thus, his polyamide resin composition is 27.8 (100/(100+200+40+100/5)) to 58.5 wt.% (100/(100+50+1+100/5) polyamide, 23.8 (50/(100+50+40+100/5)) to 62.3 wt.% (200/(100+200+1+100/5) glass fibers, and 6.54 ((1+100/5)/(100+200+(1+100/5))) to 16.7 wt.% ((40+100/5)/(100+200+(40+100/5))) impact modifier and polyphenylene ether, combined.  Takano teaches that other glass fibers, including E-glass, may be included, with 40 wt.% or more of the fibers are the described silicon oxide-aluminum oxide-boron oxide glass fibers (paragraph 0026).  Thus, Takano teaches polyamide compositions in which E-glass is not required and is at most 30 wt.% and at most 15 wt.% relative to the amount of the silicon oxide-aluminum oxide-boron oxide glass fibers.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of polyamide, glass fibers, and other components from the overlapping portion of the ranges taught by Takano because overlapping ranges have been held to be prima facie obviousness.
Takano teaches his polyamide comprises xylenediamine and a linear aliphatic dicarboxylic acid (paragraph 0009), and his polyamide has a melting point (paragraph 0033).  Thus, his polyamide is a semi-crystalline semi-aromatic polyamide.
Takano teaches the injection molding of his polyamide resin composition (paragraph 0040); however, Takano does not disclose the use of an NMT process.
Cao teaches the use of a polyamide resin composition in an NMT process in which the polyamide resin has a strong binding force with metals (Abstract).
Given that Takano and Cao are drawn to the injection molding of glass fiber-filled polyamide resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the NMT process to form polymer-metal objects as taught by Cao in the injection molding of the polyamide resin composition as taught by Takano.  Since Takano and Cao are both drawn to the injection molding of glass fiber-filled polyamide resins, one of ordinary skill in the art would have a reasonable expectation of success in using the NMT process to form polymer-metal objects as taught by Cao in the injection molding of the polyamide resin composition as taught by Takano.  Further, Cao teaches that the use of the NMT process for integrating the molding of metal-plastic materials simplifies the design and manufacturing process of process mechanism components, improves the production and manufacturing efficiency, reduces the manufacturing cost, and makes the product lighter, thinner, shorter, and smaller (paragraph 0004).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takano and Sumino (JP 2016/033209 A, published 10 Mar. 2016, hereinafter Takano) in view of Cao et al. (CN 105694447 A, published 22 Jun. 2016, hereinafter Cao) and further in view of Qin (US Patent Application 2011/0250377 A1, published 13 Oct. 2011, hereinafter Qin).
Regarding claims 2 and 3, Takano in view of Cao teaches the elements of claim 1.
Takano in view of Cao does not disclose the metal in the plastic-metal part nor the process steps for anodizing the metal substrate.
Qin teaches a method for forming plastic-metal hybrid parts than includes anodizing the metal substrate (Abstract), using chromic acid, phosphoric acid, sulfuric acid oxalic acid, or boric acid (paragraph 0013).  Qin teaches the metal substrate is aluminum, aluminum alloy, titanium, titanium alloy, magnesium, or magnesium alloy (paragraph 0013).  Qin teaches the moldable plastic material is polyamide, polyphenylene sulfide, or polybutylene terephthalate (paragraph 0014).
Given that Takano in view of Cao and, separately, Qin are drawn to polyamide-metal hybrid parts formed by nano-molding process, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to anodize one of the metal surfaces, such as aluminum, as taught by Qin as part of the process in forming the plastic-metal hybrid part taught by Takano in view of Cao.  Since Takano in view of Cao and, separately, Qin are both drawn to polyamide-metal hybrid parts, one of ordinary skill in the art would have a reasonable expectation of success in anodizing one of the metal surfaces taught by Qin with one of the acids taught by Qin as part of the process in forming the plastic-metal hybrid part of Takano in view of Cao.  Further, Qin teaches the exterior surface defines a plurality of irregularities formed thereon via anodizing, and the plastic features are formed directly over the anodized exterior surface of the metal substrate such that the plastic material infiltrates, and is cured in, the irregularities to form a mechanical bond between the plastic structure and the metal substrate (paragraph 0011).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takano and Sumino (JP 2016/033209 A, published 10 Mar. 2016, hereinafter Takano) in view of Cao et al. (CN 105694447 A, published 22 Jun. 2016, hereinafter Cao) and further in view of Aepli (US Patent Application 2016/0355679 A1, published 08 Dec. 2016, hereinafter Aepli).
Regarding claim 19, Takano in view of Cao teaches the elements of claim 1.
Takano does not disclose the inclusion of a laser direct structuring (LDS) additive.
Aepli teaches the incorporation of an LDS additive in an overmolding polyamide blend (paragraph 0079).
Given that Takano in view of Cao and Aepli are drawn to plastic overmolded metal parts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an LDS additive as taught by Aepli in polymer composition for forming the plastic-metal hybrid part taught by Takano in view of Cao.  Since Takano in view of Cao and Aepli are both drawn to plastic overmolded metal parts, one of ordinary skill in the art would have a reasonable expectation of success in adding an LDS additive as taught by Qin as part of the process in forming the plastic-metal hybrid part of Takano in view of Cao.  Further, Aepli teaches an LDS additive having a nonzero absorption coefficient for UV, VIS or IR radiation, which on exposure to laser radiation forms metal seeds which, in a chemical metallizing procedure, facilitate and/or enable and/or enhance the deposition of metal layers for the generation of conductor tracks (paragraph 0079).

Claims 1, 4-9, 11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Topoulos (US Patent Application 2013/0022786 A1, published 24 Jan. 2013, hereinafter Topoulos) in view of Cao et al. (CN 105694447 A, published 22 Jun. 2016, hereinafter Cao) and further in view of Takano and Sumino (JP 2016/033209 A, published 10 Mar. 2016, hereinafter Takano).
Regarding claims 1, 4-9, 11, and 16-18, Topoulos teaches a resin composition for device housings comprising at least one amorphous semi-aromatic polyamide, at least one semi-crystalline polyamide, and at least one glass reinforcement agent (Abstract).  Topoulos teaches his composition contains 10-30% of an amorphous semi-aromatic polyamide, 20-40% of a semi-crystalline polyamide, comprising aliphatic and aromatic dicarboxylic acid repeat units, and 35-65% fibrous glass filler (paragraphs 0016-0019 and 0055).  Further, Topoulos teaches his composition may comprise heat stabilizers in the amount of 0.1 to 3 wt.% (paragraph 0063).  Topoulos teaches that his composition is for injection molding articles (paragraph 0069).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected amounts of semi-crystalline semi-aromatic polyamide, amorphous semi-aromatic polyamide, fibrous glass filler, and other components from the overlapping portion of the ranges taught by Topoulos because overlapping ranges have been held to be prima facie obviousness.
Topoulos teaches the injection molding of his polyamide resin composition (paragraph 0036); however, Topoulos does not disclose the use of an NMT process nor the use of silicon-boron glass fibers.
Cao teaches the use of a polyamide resin composition in an NMT process in which the polyamide resin has a strong binding force with metals (Abstract).
Given that Topoulos and Cao are drawn to the injection molding of glass fiber-filled polyamide resins, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the NMT process to form polymer-metal objects as taught by Cao in the injection molding of the polyamide resin composition as taught by Topoulos.  Since Topoulos and Cao are both drawn to the injection molding of glass fiber-filled polyamide resins, one of ordinary skill in the art would have a reasonable expectation of success in using the NMT process to form polymer-metal objects as taught by Cao in the injection molding of the polyamide resin composition as taught by Topoulos.  Further, Cao teaches that the use of the NMT process for integrating the molding of metal-plastic materials simplifies the design and manufacturing process of process mechanism components, improves the production and manufacturing efficiency, reduces the manufacturing cost, and makes the product lighter, thinner, shorter, and smaller (paragraph 0004).
Takano teaches a polyamide resin composition for molding with 50-200 parts by weight of glass fibers, comprising 45-80 wt.% silicon oxide (silicon dioxide, SiO2), 0.1-20 wt.% aluminum oxide (Al2O3), and 10-35 wt.% boron oxide (boron trioxide, B2O3), based on 100 parts of a polyamide resin (Abstract, claim 2, and paragraph 0016).  Takano teaches that this type of glass is commercially available as D-glass or NE-glass (paragraph 0024).  Takano teaches that other glass fibers, including E-glass, may be included, with 40 wt.% or more of the fibers are the described silicon oxide-aluminum oxide-boron oxide glass fibers (paragraph 0026).  Thus, Takano teaches polyamide compositions in which E-glass is not required and is at most 30 wt.% and at most 15 wt.% relative to the amount of the silicon oxide-aluminum oxide-boron oxide glass fibers.
Given that Topoulos and Takano are drawn to glass fiber-filled polyamide compositions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicon oxide-aluminum oxide-boron oxide glass fibers and the relative amounts of other glass fibers as taught by Takano as the glass fibers in the plastic-metal hybrid part taught by Topoulos in view of Cao.  Since Topoulos and Takano are both drawn to glass fiber-filled polyamide compositions, one of ordinary skill in the art would have a reasonable expectation of success in using the silicon oxide-aluminum oxide-boron oxide glass fibers and the relative amounts of other glass fibers as taught by Takano as the glass fibers in the plastic-metal hybrid part taught by Topoulos in view of Cao.  Further, Takano teaches that using the silicon oxide-aluminum oxide-boron oxide glass fibers results in a polyamide resin composition having excellent mechanical strength, due to the fact that this type of glass fiber has a smaller specific gravity than E-glass, and thus a larger volume of glass fiber than the conventional glass fiber can be blended in the same volume of the resin composition (paragraph 0008).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Topoulos (US Patent Application 2013/0022786 A1, published 24 Jan. 2013, hereinafter Topoulos) in view of Cao et al. (CN 105694447 A, published 22 Jun. 2016, hereinafter Cao) and further in view of Takano and Sumino (JP 2016/033209 A, published 10 Mar. 2016, hereinafter Takano) and further in view of Qin (US Patent Application 2011/0250377 A1, published 13 Oct. 2011, hereinafter Qin).
Regarding claims 2 and 3, Topoulos in view of Cao teaches the elements of claim 1.
Topoulos in view of Cao and further in view of Takano does not disclose the metal in the plastic-metal part nor the process steps for anodizing the metal substrate.
Qin teaches a method for forming plastic-metal hybrid parts than includes anodizing the metal substrate (Abstract), using chromic acid, phosphoric acid, sulfuric acid oxalic acid, or boric acid (paragraph 0013).  Qin teaches the metal substrate is aluminum, aluminum alloy, titanium, titanium alloy, magnesium, or magnesium alloy (paragraph 0013).  Qin teaches the moldable plastic material is polyamide, polyphenylene sulfide, or polybutylene terephthalate (paragraph 0014).
Given that Topoulos in view of Cao and further in view of Takano and, separately, Qin are drawn to polyamide-metal hybrid parts formed by nano-molding process, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to anodize one of the metal surfaces, such as aluminum, as taught by Qin as part of the process in forming the plastic-metal hybrid part taught by Topoulos in view of Cao and further in view of Takano.  Since Topoulos in view of Cao and further in view of Takano and, separately, Qin are both drawn to polyamide-metal hybrid parts, one of ordinary skill in the art would have a reasonable expectation of success in anodizing one of the metal surfaces taught by Qin with one of the acids taught by Qin as part of the process in forming the plastic-metal hybrid part of Topoulos in view of Cao and further in view Takano.  Further, Qin teaches the exterior surface defines a plurality of irregularities formed thereon via anodizing, and the plastic features are formed directly over the anodized exterior surface of the metal substrate such that the plastic material infiltrates, and is cured in, the irregularities to form a mechanical bond between the plastic structure and the metal substrate (paragraph 0011).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Topoulos (US Patent Application 2013/0022786 A1, published 24 Jan. 2013, hereinafter Topoulos) in view of Cao et al. (CN 105694447 A, published 22 Jun. 2016, hereinafter Cao) and further in view of Takano and Sumino (JP 2016/033209 A, published 10 Mar. 2016, hereinafter Takano) and further in view of Aepli (US Patent Application 2016/0355679 A1, published 08 Dec. 2016, hereinafter Aepli).
Regarding claim 19, Topoulos in view of Cao and further in view of Takano teaches the elements of claim 1.
Topoulos in view of Takano does not disclose the inclusion of a laser direct structuring (LDS) additive.
Aepli teaches the incorporation of an LDS additive in an overmolding polyamide blend (paragraph 0079).
Given that Topoulos and Aepli are drawn to polyamide-glass fiber compositions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an LDS additive as taught by Aepli in polymer composition of the plastic-metal hybrid part taught by Topoulos in view of Cao and further in view of Takano.  Since Topoulos and Aepli are both polyamide-glass fiber compositions, one of ordinary skill in the art would have a reasonable expectation of success in adding an LDS additive as taught by Qin into the polyamide-glass fiber composition of plastic-melt hybrid part of Topoulos in view of Cao and further in view of Takano.  Further, Aepli teaches an LDS additive having a nonzero absorption coefficient for UV, VIS or IR radiation, which on exposure to laser radiation forms metal seeds which, in a chemical metallizing procedure, facilitate and/or enable and/or enhance the deposition of metal layers for the generation of conductor tracks (paragraph 0079).

Response to Arguments
Applicant's arguments filed 29 Aug. 2022 have been fully considered, and applicant’s arguments traversing the prior art rejections were persuasive.  However, upon further search and consideration, new claim rejections, as presented above, have been set forth; therefore, this rejection is Non-Final.
Applicant amended claim 1-9 and 11, cancelled claims 10 and 12-15, and added new claims 16-19.
Applicant argues that Endtner teaches both E-glass fibers and D-glass (silicon-boron glass) fibers, whereas applicant’s data shows that E-glass fibers provide lesser results than the silicon-boron glass.
However, as presented above, Takano teaches that silicon-boron result in polyamide resin compositions with improved mechanical strength and does not require E-glass; therefore, one of ordinary skill in the art would use D-glass fibers in the polyamide composition of Topoulos.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787